                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

RONALD TAYLOR,                                        )
                                                      )
                Plaintiff,                            )
                                                      )
                                                      )       No. 3:15-CV-509-HBG
v.                                                    )
                                                      )
JP MORGAN CHASE BANK, N.A.,                           )
                                                      )
                Defendant.                            )

                                           JUDGMENT

         This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 12].

         For the reasons cited in the Memorandum Opinion filed contemporaneously herewith,

Defendant’s Motion for Summary Judgment [Doc. 45] is GRANTED. There being no further

issues in this matter, the Clerk of Court is DIRECTED TO CLOSE this case.

         IT IS SO ORDERED.

                                               ENTER:



                                               United States Magistrate Judge



     ENTERED AS A JUDGMENT
         s/ -RKQ/0HGHDULV
        CLERK OF COURT
